Citation Nr: 1244196	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  09-17 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from January 1966 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in October 2012.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's claimed stressors indicate fear of hostile or terrorist activity and they are shown to support a diagnosis of PTSD by a VA psychologist/psychiatrist. 

2.  The Veteran's lay statements are sufficient to establish the occurrence of his claimed stressors. 

3.  The Veteran has a current diagnosis of PTSD as a result of a claimed stressor.


CONCLUSION OF LAW

PTSD was incurred during the Veteran's active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f)(3) (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2012); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).

On the question of the occurrence of an in-service stressor to support the diagnosis of PTSD, the evidence necessary to establish the occurrence of an in-service stressor varies depending on whether or not the Veteran engaged in combat with the enemy.  Gaines v. West, 11 Vet. App. 353, 358 (1998). 

If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressor is related to combat, the veteran's lay testimony regarding the reported stressor must be accepted as conclusive evidence as to the actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory and consistent with the circumstances, conditions or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f). 

The phrase "engaged in combat with the enemy" means that the veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  The fact that the veteran served in a "combat zone" does not necessarily mean that he engaged in combat against the enemy.  Whether or not a veteran "engaged in combat with the enemy" must be determined through recognized citations or other official records.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each item.  Any assertions of combat service are not ignored, but are evaluated along with other evidence.  A mere assertion of combat service, alone, is insufficient to establish this fact.  VAOPGCPREC 12-99; Zarycki v. Brown, 6 Vet. App. 91 (1993) (mere presence in a combat zone is not sufficient to establish combat service).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks entitlement to service connection for PTSD.  The Veteran contends that his current PTSD is due to his service in the Republic of Vietnam.  The Veteran has provided statements and testimony that he was immediately exposed upon arriving in Vietnam to incoming rocket and/or mortar fire at the Tan Son Nhut Air Base.  He was then transferred to Bear Cat where he was exposed to rocket and/or mortar fire on a nightly basis as well as sniper fire.

Service records reveal that the Veteran served in the Republic of Vietnam from April 6, 1967 to May 12, 1967.  The Veteran's military occupational specialty (MOS) was Heavy Vehicle Driver for the 169th Engineering Battalion.  He was awarded the following medals:  National Defense Service Medal, Marksman (M-14), and the Vietnam Service Medal with one Bronze Star.  Neither the Veteran's MOS nor the medals awarded him indicate that he was in combat in the Republic of Vietnam.  Consequently, the Board will not concede the Veteran had combat-related stressors.

Service treatment records are silent for any complaints of or treatment for a psychiatric disorder or symptoms thereof.  They are also silent for any combat-related injury.

VA treatment records reveal that the Veteran has been diagnosed to have PTSD.  A discharge summary for hospitalization from September 2002 to February 2003 indicates that, during the hospitalization, the Veteran underwent psychiatric evaluation on August 20, 2003, and a diagnosis of "PTSD, continuous from Vietnam" was rendered.  A March 7, 2003 treatment note indicates the Veteran was assessed in the Mental Health Clinic at the Dublin VA Medical Center the day before and assessed to have PTSD, depression, anxiety and mild insomnia.  

Thereafter, the Veteran was lost to treatment but returned in October 2006 with continued complaints of intermittent insomnia, nightmares, isolation and depression.  The assessment continued to be combat PTSD, prolonged.  A domiciliary discharge note shows the Veteran was domiciled from January 30, 2007, to March 23, 2007, for treatment for combat PTSD, prolonged.  VA treatment notes show that, during this period, the Veteran underwent a PCT eight week intensive treatment program for PTSD at the VA Medical Center in Dublin, Georgia. 

The Board finds that entitlement to service connection for PTSD is warranted.  The Veteran has reported that he was exposed to rocket and/or mortar fire from the first day he arrived in Vietnam at the Tan Son Nhut Air Base.  He has further reported that, while in the Republic of Vietnam, he served as a heavy equipment operator at Bear Cat working on airstrips, and the he experienced incoming rocket and/or mortar fire on a nightly basis, as well as sniper fire.  In addition, the Veteran has reported that he was fearful of losing his life during the times of experiencing these rocket and/or mortar attacks.  

For a stressor to be sufficient for PTSD, the stressor must meet two requirements: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  Pentecost v. Principi, 16 Vet. App. 124, 127 (2002).

Moreover, with regard to the credible-supporting-evidence, or corroboration, requirement of 38 C.F.R. § 3.304(f) , the Court of Appeals for Veterans Claims (Court) has held that a veteran does not have to prove his physical proximity to, or firsthand experience with, the attacks.  Rather his presence with his unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Id. at 128.  

Thus, in accordance with Pentecost and the recent liberalizing changes to the PTSD regulations according significant probative value to a veteran's report of stressors relating to fear of hostile military or terrorist activity, the Board finds that the Veteran's competent and credible report of his presence on the bases at Tan Son Nhut and Bear Cat while they came under rocket and/or mortar fire is sufficient to establish his exposure to a stressful event while serving in the Republic of Vietnam.

Furthermore, service records reveal that the Veteran served in the Republic of Vietnam with the 169th Engineer Battalion as a Heavy Vehicle Driver, which the Board finds is consistent with the places, types, and circumstances of his service in the Republic of Vietnam as reported by the Veteran.  Finally, VA psychologists and psychiatrists have confirmed that the Veteran has combat related PTSD that has been continuous since Vietnam and prolonged.  

Thus, the Board finds that the reported stressor represents an event or events wherein the Veteran was confronted with threatened death or serious injury by hostile military or terrorist activity (i.e., rocket, mortar and/or sniper fire), and the Veteran's testimony alone may establish the occurrence of such in-service stressor.  See 38 C.F.R. § 3.304(f)(3).  Therefore, giving the Veteran the benefit of the doubt, as the Board finds that his claimed stressor is associated with his diagnosed PTSD, and entitlement to service connection for PTSD is granted.


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


